ORDER ON MANDATE
WHEREAS, the judgment of this court was entered on the 2nd day of October, 1961 (133 So.2d 339), reversing the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 3, 1962 (143 So.2d 849), reversed this court’s judgment of reversal; and
WHEREAS, by the mandate of the Supreme Court of Florida, dated September 18, 1962, now lodged in this court, the cause was remanded for a determination of those issues not heretofore decided;
NOW, THEREFORE, it is ordered that the mandate of this court issued in this cause on October 20, 1961, is withdrawn, *878the judgment of this court filed October 2, 1961, is vacated and those issues not heretofore determined will he considered by the court with further oral argument to be subsequently noticed.